Citation Nr: 1336728	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, status-post Grave's disease, currently assigned a 30 percent evaluation.

2.  Entitlement to a separate compensable evaluation for ocular residuals of Grave's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from February 1980 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A January 2009 rating decision granted a 30 percent disability evaluation for hypothyroidism, status-post Grave's disease, effective March 13, 2007.  The Veteran continued to disagree with the rating assigned; therefore, the grant of a higher rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Virtual VA claims file has been reviewed.  

In August 2012, the Board denied the Veteran's claim for an increased disability evaluation for hypothyroidism, status-post Grave's disease.  At that time, the Board separated the issue of entitlement to a separate compensable rating for ocular manifestations of Grave's disease, because such symptoms, if present, would be rated under a separate diagnostic code.  The claim of entitlement to a separate compensable evaluation for ocular residuals was remanded by the Board in August 2012.  

In May 2013, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the JMR, vacating the Board's August 2012 decision as to the issue of entitlement to an increased rating for hypothyroidism, status-post Grave's disease, and remanded the issue back to the Board for additional adjudication.



FINDINGS OF FACT

1.  Hypothyroidism, status-post Grave's disease, is manifested by the continuous need for medication, occasional tremors, and fatigability.

2.  The Veteran does not have any ocular residuals of Grave's disease.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for hypothyroidism, status-post Grave's disease, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.119, Diagnostic Code 7903 (2013).    

2.  The criteria for a separate evaluation for ocular residuals of Graves's disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.119, Diagnostic Code 7900 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2007 and April 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claim for an increased rating.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to rate the Veteran's service-connected hypothyroidism, status-post Grave's disease, including history and clinical evaluation.  The VAX reports also provide the necessary findings to determine if there are any ocular residuals of Grave's disease.

The Veteran's appeal for a higher evaluation, is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the 2008 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his hypothyroidism has worsened since the December 2008 VA examination; he merely asserts entitlement to higher disability evaluation, including a separate evaluation for any ocular residuals of Grave's disease.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that this disability worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.



Legal Criteria for Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability ahs not significantly changed and a uniform evaluation is warranted.

Hypothyroidism, Status-Post Grave's Disease

The Veteran contends that he has muscular weakness, weight gain, and mental disturbance due to his hypothyroidism, status-post Grave's disease.  He states that his body does not work in the cold weather, and he has cold intolerance, muscular weakness and muscular pain, cardiovascular involvement, mental disturbance, slowing of thought, weight gain, depression, fatigability, and mental sluggishness.  He also states that he has bulging eyes and facial disfigurement.  

At a VA examination in September 2001, the Veteran reported that he had been diagnosed as having Grave's disease in 1987, with symptoms including chest pain, rapid heart rate, and weight loss.  He was treated with radioactive iodine, and eventually improved.  His thyroid was regulated with Synthroid, and he said that his Synthroid was adjusted from time to time.  He weighed 192 pounds on examination.  The diagnosis was chemically hypothyroid, status-post episode of Grave's disease with thyroiditis and thyroid antibody problems, currently controlled with daily medication.  

At a February 2006 VA examination, the Veteran reported that his condition had been active for 21 years.  The Veteran complained of fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, poor memory, difficulty breathing, and difficulty swallowing due to his thyroid condition.  According to the Veteran, his medication needed constant readjustment to deal with his symptoms.  He described intolerance to cold weather as slowing down in movements, thoughts, and action.  He reported weight gain; his weight went from 170 pounds to 235 pounds within a 6 year period.  He reported that he underwent treatment to correct his weight change including medication adjustment in dosage, and that his thyroid condition resulted in heart problems consisting of the development of heart failure.  He also complained of the slowing of memory, poor energy, or stamina for doing routine daily activities.  Current treatment was Synthroid, 200 mcg daily.  He required continuous treatment to control the condition.  According to the VA examiner, based on the Veteran's history, his functional impairment was increased fatigability, increased daytime sleepiness, slowing of thought process, poor memory, depression, and emotional instability, resulting in 3 times loss of work per month.  Upon examination, he weighed 230 pounds.  He had ocular signs of hyperthyroidism, consisting of mild exophthalmoses of both eyes.  There was no enlargement of the thyroid.  The heart was normal.  There was no hand tremor, and neurological evaluation was normal.  Posture was within normal limits, as was gait.  He required a cane for ambulation because balance was sometimes off.  There was no generalized muscle weakness or muscle wasting.  Examination of the cranial nerves revealed normal findings.  Coordination was within normal limits.  Motor function, sensory function, and reflexes of the upper and lower extremities were within normal limits.  TSH, T3, and T4 were normal.  The diagnosis was hypothyroid, status-post Grave's disease.

At a VA QTC examination in September 2007, the Veteran reported that his condition had been present since 1985.  The condition was not currently active.  The Veteran reported experiencing fatigability, sleepiness, tremors, emotional instability, depression, slowing of thought, poor memory, and difficulty breathing.  He reported intolerance to cold weather, and that the condition had affected his body weight; the Veteran reported having gone from 181 pounds to 249 pounds in 12 months.  Treatment had been given to correct the weight change, primarily Synthroid, which did not help.  The Veteran complained of effects on the heart in that he had chest pains.  He reported that the symptoms that were not responsive to therapy were fatigability, emotional instability, poor memory, difficulty breathing, and depression.  He required continuous treatment to control the condition.  There were no other specific limitations relating to the thyroid condition described by the Veteran.  Upon examination, he weighed 228 pounds.  The eyes were reported as normal, and it was noted that there was no sign of hypothyroidism in the eyes and the thyroid was normal.  The heart was normal.  TSH was low, at 0.052; T3 and T4 uptake were normal.  

At a VA psychiatric examination in November 2007, the Veteran complained of symptoms such as disorganized thought processes, panic attacks, flat affect, and depression.  Memory was within normal limits.  No sluggish thinking was described, and, although he reported a sleeping problem, he said it was that he did not sleep at night.  His symptoms were associated with his lumbar spine condition.  Mental status examination showed appropriate thought process, judgment, abstract thinking, and memory, with pressured speech and difficulty understanding complex commands.  His depression and anxiety were described as severe.  

At a VA QTC examination in December 2008, the Veteran stated that he had active Graves's disease.  He described fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, and poor memory.  He did not describe difficulty breathing or swallowing.  He reported experiencing panic attacks and occasional tremors.  Fatigability, sleepiness, depression, slowing of thought, poor memory, and depression occurred daily.  He stated that cold or hot weather left him feeling sleepy and fatigued.  He said that he had gained 40 pounds over the past year; he weighed 242 pounds on examination.  He said that his thyroid function test results were variable, and his medication dose was often adjusted.  There were no side effects to thyroid hormone replacement.  The examiner stated that the subjective factors were sleepiness, fatigability, depression, and tremor.  The objective factors were fine tremor on outstretched arms, normal deep tendon reflexes, and mild exophthalmoses.  The thyroid condition produced eye and vision abnormalities, tremor and mental problems.  Thyroid function tests revealed a low TSH, which the examiner stated may indicate that his replacement thyroid hormone may be slightly high.  

The Veteran is in receipt of a 30 percent disability evaluation for his hypothyroidism, status-post Grave's disease.  Hypothyroidism is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119 , Diagnostic Code 7903 (2013).

In the JMR, the Veteran and Secretary agreed that the Board failed to consider Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009), which held that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  The Board notes that the criteria associated with hypothyroidism are not successive and conjunctive.  

After a review of the lay and medical evidence, the Board finds that the Veteran's hypothyroidism, status-post Grave's disease, most closely approximates a 30 percent disability evaluation, which contemplates his complaints of fatigability, mental sluggishness, use of continuous medication, and fine tremor.  A higher evaluation may be assigned if there is muscular weakness and/or weight gain.  38 C.F.R. § 4.7 (2013).

In this case, service connection is also in effect for depression, rated 50 percent disabling.  The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Thus, VA is precluded from compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability, and the Board cannot consider symptoms associated with the Veteran's depression in evaluation his hypothyroidism, status-post Grave's disease.  In this regard, the Board finds the psychiatric examination to be more probative in determining the Veteran's psychiatric status than the physical examinations, as the report contains psychiatric findings independent of the Veteran's self-reported history.  Nevertheless, the Board finds that the psychiatric examinations reflect that the Veteran's psychiatric complaints are associated with his service-connected depression; the Veteran does not have any mental health symptoms that are exclusively related to his  hypothyroidism, status-post Grave's disease.  The Board acknowledges that the Veteran reported sleepiness on his VA examinations for his thyroid, but points out that he reported inability to sleep on his psychiatric examination, as a symptom of his depression.  Treatment records do not show complaints of sleepiness associated with his thyroid condition.  He did not report that he was unable to sleep at night in any of the examination reports where he complained of sleepiness, a material omission of a significant fact.  

Similarly, muscular weakness has not been shown on examination.  The Veteran has, on other occasions, attributed his claimed muscle weakness to other conditions, such as a cholesterol-lowering drug and his back condition.  The VA examinations to evaluate his thyroid condition did not demonstrate muscular weakness.  The October 2009 outpatient treatment report of 5/5 strength is inconsistent with muscle weakness.  Again, the medical evidence is more probative and credible than the lay evidence.  Here, we conclude that the appellant does not have muscular weakness and his complaints are not credible.

Likewise, cardiovascular involvement and bradycardia have not been shown.  To the extent that he reports heart involvement, even if we assume his competence, the medical evidence disclosing no recent cardiac manifestations is far more probative and credible than the lay evidence.  We note that in May 2008, he complained of squeezing chest pains.  However, there was a negative stress test and there was a self report of a normal finding by a private cardiologist.  

No objective findings have been noted regarding the Veteran's assertions of cold intolerance.  Cold intolerance was not included in any of the examiner's summary of symptoms shown, despite the Veteran's complaints.  

The Veteran contends that he has gained weight due to his hypothyroidism, status-post Grave's disease.  The Veteran weighed 192 pounds in September 2001; 210 pounds in January 2003; 225 pounds in April 2004; 230 pounds in February 2006; and 226 pounds in June 2006.  He weighed 228 pounds in September 2007, and 242 pounds in December 2008.  Thus, over a period of seven years, the Veteran gained 50 pounds.  However, the weight gain has not been attributed to the service-connected disability.  In particular, the Veteran's treatment records do not show that the Veteran's thyroid replacement was adjusted due to weight gain, as he claimed.  Indeed, no mention of weight gain as a symptom of hypothyroidism is noted in any of the treatment records.  On the other hand, there are numerous instances on which the Veteran has bemoaned his inability to be active, which he attributed to his low back and other physical conditions.  In short, his weight gain of 50 pounds over a period of 7 years is not solely due to the hypothyroid condition, and thus, the Veteran's symptoms do not more closely approximate the criteria for a 60 percent rating.  

The Board acknowledges that the criteria for rating hypothyroidism, status-post Grave's disease, are not cumulative and successive, but reiterates that the medical evidence demonstrates that he does not have muscular weakness.  Furthermore, the weight gain has not been linked to due to his hypothyroidism, status-post Grave's disease.  Likewise, the Veteran's cold intolerance has not been confirmed and his service-connected depression accounts for his sleep impairment and mental health symptomatology.  There is also no indication of cardiovascular involvement or bradycardia (less than 60 beats per minute).  The Board is fully aware that the appellant is competent to report his symptoms.  However, as previously discussed, his assertions are inconsistent with the medical evidence of record.  Under the circumstances, the medical evidence is more probative than any implied pleadings or lay evidence. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's hypothyroidism, status-post Grave's disease, is fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms of fatigability and mental sluggishness, each of which were addressed in the VA examinations and treatment records and which provided the basis for the disability rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  None of the VA examiners indicated that the Veteran lost any time from work due to his hypothyroidism; to the contrary, the Veteran lost 3 days of work per month.  The medical evidence also indicates that the Veteran is unemployed due to his back disorder and his depression.  Therefore, referral for consideration of an extraschedular rating for the Veteran's hypothyroidism, status-post Grave's disease, is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with hypothyroidism, status-post Grave's disease, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Ocular Manifestations

At the Veteran's February 2006 VA examination, the VA examiner noted that ocular signs for hyperthyroidism were present; there were mild exophthalmoses.  The February 2006 VA examiner stated that ocular signs of Grave's disease could start or remain for years after treatment was completed.  However, at the September 2007 VA examination, there was no sign of hypothyroidism in the eyes; the Veteran's pupils were equal, regular, and reactive to light and accommodation, his scleras were normal, and an undilated funduscopic examination was normal.  On a VA examination in December 2008, the Veteran said that his thyroid condition had affected the eyes, which had protruded and developed glaucoma.  The examiner concluded that the Veteran had eye and vision abnormalities, due to the thyroid condition, but did not identify these abnormalities.  

The Board notes that the Veteran is currently hypothyroid, due to treatment for a hyperthyroid condition, Grave's disease.  

This raised the question of whether a separate evaluation for ocular manifestations of the Veteran's service-connected thyroid condition is warranted.  In this regard, under Diagnostic Code 7900, which pertains to hyperthyroidism, if ophthalmopathy is the sole finding, it is to be evaluated as impairment of field vision impairment (Code 6080); diplopia (Code 6090); or impairment of central visual acuity (Codes 6061-6079).  38 C.F.R. § 4.119, Code 7900.  Because the Veteran is no longer hyperthyroid, the Board finds that consideration of whether he has separately compensable ocular symptoms under this Code is warranted.  

To this end, the Veteran was afforded a VA eye examination in October 2012.  According to the report, the Veteran had a history of blepharitis since 2010.  The Veteran reported that he had a history of Grave's disease in 1987, treated with radioactive iodine, resulting in hypothyroidism.  He denied any vision or eye problems other than presbyopia.  Upon evaluation, uncorrected visual acuity was 20/40 bilaterally, near and distance.  His pupils were round and reactive to light, without defect.  The Veteran did not have anatomical loss, light perception only, poor vision, or blindness of either eye.  He did not have astigmatism or diplopia.  Slit lamp and external eye exam showed normal conjunctiva/sclera, cornea, anterior chambers, iris, and lenses.  Fundus evaluation was normal bilaterally and there was no visual field defect.  There was no evidence of any eye conditions, including cataracts, conjunctivitis, corneal conditions, optic neuropathy, or glaucoma.  The VA examiner concluded that a review of the claims file and all testing showed that the Veteran had no ocular condition or problem.

Based on the above evidence, the Board finds that the Veteran does not have ocular residuals of Grave's disease that would be separately rated.  The Board acknowledges that the February 2006 VA examination reported noted that there were ocular signs for hyperthyroidism, including mild exophthalmoses, and that ocular manifestations could start later or remain for years.  The Board also acknowledges that the December 2008 VA examiner found that the Veteran had eye and vision abnormalities, due to the thyroid condition, but points out that the December 2008 VA examiner did not provide an eye examination or otherwise enumerate what eye and vision abnormalities were found.  Thus, the most probative medical opinion on this question is that of the October 2012 VA eye examiner.  He thoroughly reviewed and recounted the evidence, undertook a full eye and vision evaluation, and gave a detailed explanation of the reasons for his conclusion that the Veteran did not have any ocular conditions or problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Likewise, the Board points out that the September 2007 VA examination also showed a normal evaluation of the eyes.  

Here, there has been evidence of exophthalmoses.  Despite this finding, the record establishes that he does not have a vision disability as a result of such finding.  Furthermore, even if the exophthalmoses were considered a vision disability, such disability would not result in a separate evaluation.  The regulation is clear that a separate evaluation may be assigned only when the ophthalmology is the "sole finding."  Here, ophthalmology is not the sole finding and a separate evaluation is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim for a separate evaluation for ocular residuals of Grave's disease. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Entitlement to a rating in excess of 30 percent for hypothyroidism, status-post Grave's disease, is denied.

Entitlement to a separate evaluation for ocular residuals of Grave's disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


